DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/779,962 application filed February 3, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been fully considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ashley Sperbeck on February 14, 2021.
The application has been amended as follows: 

Please amend line 3 of claim 2 as follows:
“the first acid solution is at least one selected from a group consisting of nitric acid solution, a…”

Please amend the last line of claim 2 as follows:
“concentration of 60wt% to 99wt%.[[.]]”

Please amend line 8 of claim 3 as follows:
“filtering the first mixture solution to obtain [[a]] the first filter cake, and drying the first filter cake…”

Please amend lines 7 and 8 of claim 8 as follows:
“[[neutralizing the reaction product to a pH of 8 to 9]] increasing the pH of the reaction product to a range of 8 to 9, washing with water [[to neutral]], drying, followed by vacuum distilling to obtain [[a]] the biodiesel.”

The prior art does not appear to anticipate or render obvious the first preparing step of instant claim 1.  One of the nearest prior art references appears to be Shu et al (CN 105854943), which discloses a “preparation method of [a] rare earth modified heteropoly acid catalyst comprises the following steps: S1, stirring and dispersing a metal precursor, an alcohol, a strong acid, a rare earth M compound and a heteropoly acid in a molar ratio of 0.01-0.05: 0.08-0.40: 0.45-2.25: 0.0008-0.004: 0.001-0.0025 to obtain a mixed solution, and M is any one or more of lanthanum, cerium, praseodymium, neodymium, promethium and samarium; S2, standing the mixed solution to form gel; S3, drying the gel to obtain a rare earth modified heteropoly acid catalyst containing M-O bonds.  Preferably, the step S1 comprises the following steps: step S11, mixing the metal precursor, the alcohol, the strong acid, the compound of the rare earth M and the heteropoly acid according to a ratio; S12, performing ultrasonic dispersion on the solution obtained in the step S11 to obtain the mixed solution.  Preferably, the step S11 comprises: mixing the metal precursor, the alcohol and the strong acid according to a ratio, and then adding a compound of rare earth M and heteropoly acid; or mixing the metal precursor and the alcohol according to a ratio, adding the strong acid, a compound of the rare earth M and the heteropoly acid” [see “Summary of Invention” in machine translation of the reference].  The preparation method of Shu et al corresponds to the second preparation step of instant claim 1 with the exception of the hydroxylated carbon nanotube, which is not disclosed because the reference does not teach anything about a carbon nanotube, never mind a hydroxylated carbon nanotube.  Note that the Notification of First Office Action of Chinese Application 2019102196194 states that the invention is not patentable over Shu et al in view of Cai et al (CN 105728001).  According to the Notification, Cai et al discloses “a biodiesel synthesis catalyst, and specifically discloses the following technical features (see paragraphs 69 and 23 of the specification): a catalyst and its preparation method and its application in biodiesel synthesis. The catalyst can maintain high catalytic cleanliness and high stability in water and high fatty acid environment, and can be reused. A catalyst includes carbon nanotubes, and a clean composition Ce4+xTi gas (SC/) bonded to the carbon nanotubes.”  Cai et al discloses “[t]he preparation method comprises the following steps: S1, mixing a nano-carbon tube, a TiO2, Ce(NO3)3·6H2O and concentrated sulfuric acid to obtain a mixture; S2, heating the mixture at 150-250o C to 2 and 0.3 -2 parts Ce(NO3)3·6H2O  and 200-500 parts of concentrated H2SO4” [see machine translation of Cai et al].  It appears that the Notification asserts that the preparation method of Cai et al corresponds to the first preparing step of instant claim 1.  However, Cai et al does not disclose the required metal chloride or the first alcohol solvent.  The Notification does not appear to address the former and asserts “using alcohol as a solvent is a conventional choice” with respect to the latter, wherein using alcohol as a solvent for the acid appears to be the conventional choice.  No evidence is provided for the assertion, and, therefore, the assertion is unsubstantiated.  Furthermore, heteropolyacids, especially Keggin-style heteropolyacids, are not disclosed in Cai et al.  To address the shortcoming, the Notification states “Keggin-type heteropolyacids are commonly used active components of heteropolyacids, and those skilled in the art can easily select them according to actual needs.  In summary, it is obvious to those skilled in the art to obtain the technical solution claimed by the claim based on the content disclosed in the reference document 1 in conjunction with the reference document 2 and conventional technical means in the field.”  However, since heteropolyacids are not disclosed in Cai et al, it is not clear why the Notification would assert that Keggin-tyle heteropolyacids are obvious (“commonly used active components”).  It appears that the Notification relies heavily on impermissible hindsight and unsubstantiated assertions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
February 16, 2021